DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR10-1488150, as provided by Applicant in the IDS).
Regarding Claim 1: Cho discloses an apparatus for manufacturing a recycled resin chip by using a waste scrap, the apparatus comprising: a transfer port (400) installed to be connected to a discharge port (330) disposed at the one side lower end of a cylindrical pulverizing drum (350) of a pulverizer (300) and allowing pulverized waste scraps to move therethrough (see paragraph [0032] and claim 3), the waste scraps being introduced into the cylindrical pulverizing drum (350) through a conveyor (310) and a hopper (360) (see paragraph [0044]); and a cutter (800) for chopping hardened extrusion (see paragraph [0053]).  Cho however fail to disclose the 
Regarding Claim 3:  Cho disclose the apparatus as described above in the rejection of Claim 1.  While Cho do not specifically disclose mixing polypropylene to the mixture.  Such features are intended use.  Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  As described above all structural components of the apparatus are described or obvious as described above in the rejection of Claim 1.
Regarding Claim 4:  Cho disclose the apparatus as described above in the rejection of Claim 1.  Cho further disclose the temperature of the melter is maintained at 270 and is therefore capable of being maintained between 260 to 265°C (see barrel temperature described by Cho (pg th paragraph).  While the described temperature in Cho is 270°C, Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  As described above all structural components of the apparatus are described or obvious as described above in the rejection of Claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR10-1488150) as applied to claim 1 above, and further in view of Han (KR10-2004-0055396).
Regarding Claim 2:  Cho disclose the apparatus as described in the rejection of Claim 1.  Cho fail to specifically disclose a recycled resin measuring drum (5) and an additive measuring drum (6) for measuring a recycled resin and an additive, which are supplied from storage drums (1, 2), respectively, at a predetermined quantity and feeding same into a stirring drum (7).  However such features are well known and are disclosed in Han (see Claim 1).  Therefore a person having ordinary skill in the art at the time of invention would have found the provision of those features known in the art to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744